Citation Nr: 0738722	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral ankle 
arthralgias, claimed as secondary to service-connected 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran has bilateral ankle arthralgias that are related 
to an incident or injury in service.  

CONCLUSION OF LAW

Bilateral ankle arthralgias were incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letters of August 2003 and March 
2004, the RO advised the appellant of the criteria for claims 
for service connection on a direct basis and as secondary to 
a service-connected disability, and provided an opportunity 
to submit any evidence pertinent to the claim.  However, in 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating the claim.

II.  Analysis

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  


Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this matter, the appellant alleges that he has a bilateral 
ankle disability that was either incurred as a result of 
parachute jumps during service or is otherwise due to or 
aggravated by his service-connected bilateral knee condition.  

The Board has carefully reviewed the evidence of record, and 
after affording the veteran the benefit of the doubt, 
concludes that the criteria for service connection for a 
bilateral ankle disability are met.  

First, the record shows evidence of a current disability.  
Private records include a diagnosis of ankle arthralgia since 
1997 and VA records include current diagnoses of bilateral 
ankle arthralgia.  

Turning to whether the records show an incident or injury in 
service, the veteran's service medical records do not show 
complaints or treatment for a bilateral ankle disability.  
The Board is not limited, however, to considering only the 
service medical records as a basis to establish an event or 
injury in service.  Rather, the Board must also look to basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Here, the veteran's DD-214 shows that he was in receipt of 
the Parachutist Badge.  The Board takes notice of the fact 
that receipt of the Parachutist Badge is predicated upon 
successfully completing parachute jumps, and it is fair to 
assume that the jumps involve a certain amount of wear and 
tear on the lower extremities.  This assumption is confirmed 
by the evidence that shows that the veteran is in receipt of 
service-connected disability benefits for bilateral 
chondromalacia patella due to parachuting during service.  As 
such, the circumstances of services evidence an in-service 
event affecting the bilateral ankles.  

Finally, there is evidence of record linking current 
bilateral ankle arthralgias to service.  In this regard, in a 
January 2004 supplemental opinion, a VA examiner opined that 
the bilateral ankle conditions were likely related to 
service.  

Accordingly, the criteria for service connection for 
bilateral ankle arthralgia are met.  As the Board is granting 
service connection for a bilateral ankle disability on a 
direct basis, the Board need not reach the question as to 
whether a bilateral ankle disability is due to or caused by 
the service-connected bilateral knee disability.  



ORDER

Service connection for bilateral ankle arthralgia is granted.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


